UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6252


TERRANCE PEVIE,

                    Plaintiff - Appellant,

             v.

KEITH LYONS, Warden, Jessup Correctional Institution, in his individual and
official capacity; SCOTT D. SNYDER, Maintenance Manager, in his individual
and official capacity; ALLEN GANG, Chief of Security, in his individual and
official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-01796-TDC)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Terrance Pevie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance Pevie seeks to appeal the district court’s order granting summary

judgment to one defendant in Pevie’s 42 U.S.C. § 1983 (2012) action and dismissing

some of Pevie’s claims against two other defendants without prejudice. We may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The district court identified certain

deficiencies in Pevie’s claims against the unserved defendants in their individual

capacities. Because Pevie may be able to cure these defects by filing an amended

complaint, we conclude that the order Pevie seeks to appeal is neither a final order nor an

appealable interlocutory order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Pevie to file an amended complaint. Goode,

807 F.3d at 630. We deny Pevie’s motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                            2